STOCKARD, Commissioner.
Charles Hayes was found guilty of assault with intent to ravish with malice aforethought, Section 559.180 RSMo 1959, V.A.M.S., and as an habitual offender, see Section 556.280 RSMo 1959, V.A.M.S., his punishment was assessed by the trial judge at imprisonment for a period of ten years.
The jury verdict was returned on October 13, 1964, and final judgment was entered on November 30, 1964. Defendant’s notice of appeal was filed on December 15, 1964.
Supreme Court Rule 28.03, V.A. M.R., provides that an appeal in a criminal case “shall be taken by filing a notice of appeal * * * within the same time after final judgment as provided for civil cases.” Pursuant to Civil Rule 82.04, V.A.M.R., a notice of appeal in civil cases is required to be “filed not later than ten days after the judgment * * * appealed from- becomes final.” Supreme Court Rule 31.02, V.A.M.R., provides that the trial court “may not enlarge the period * * * for taking an appeal as provided by these Rules.” The notice of appeal in this case was filed fifteen days after the judgment became final. The “timely filing of a notice of appeal is ‘the vital step’ for perfecting an appeal and is necessary to invoke appellate jurisdiction.” State v. Robbins, Mo., 269 S.W.2d 27, 29; State v. Domini, *347Mo., 391 S.W.2d 206. The notice of appeal in this case was not timely and this court has no appellate jurisdiction of this case. State v. Johnson, Mo., 382 S.W.2d 674.
The appeal is dismissed.
BARRETT and PRITCHARD, CC., concur.
PER CURIAM:
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the Court.
All of the Judges concur.